UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1664


MARIA CHANTE MORRIS,

                     Plaintiff - Appellant,

              v.

SAS INSTITUTE, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00269-D)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Maria Chante Morris, Appellant Pro Se. Kevin Michael Ceglowski, POYNER SPRUILL
LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria Chante Morris seeks to appeal the district court’s order dismissing her sexual

harassment and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019), against SAS Institute,

Inc. (SAS). SAS has moved to dismiss the appeal as untimely. We grant SAS’ motion to

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 14, 2019. Morris filed

her notice of appeal on June 17, 2019. Because Morris failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we grant SAS’ motion

and dismiss the appeal. We deny Morris’ application to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2